BURNETT, C. J.
This is an action to recover on a subscription to the capital stock of a corporation to be organized and which was afterward organized by the defendant and the other subscribers. The present action is based on the same subscription paper and issues similar to those involved in the case of Myrtle Point Mill & Lumber Co. v. Clarke, 102 Or. 533 (203 Pac. 588), where all the questions *129raised here had our careful attention. That precedent is controlling in the instant case and compels an affirmance of the judgment of the Circuit Court.
Affirmed. Rehearing Denied.
Bean, Brown and McCourt, JJ., concur.